Citation Nr: 1508212	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis through February 18, 2014.

2.  Entitlement to an initial increased rating for dermatitis from February 18, 2014.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with history of major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to January 2007 and from October 2008 to July 2009.  She received the Joint Service Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for dermatitis and assigned an initial noncompensable disability rating, effective from November 1, 2010.  The RO also denied entitlement to a rating in excess of 30 percent for PTSD with history of major depression.

An informal hearing conference with a Decision Review Officer was conducted in February 2013 in lieu of a formal hearing and a report of that conference has been associated with the Veteran's claims file.

The Veteran testified before the undersigned at a February 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with her claims file.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to a higher initial rating for dermatitis since February 19, 2014 and entitlement to an increased rating for PTSD with history of major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, from November 1, 2010 through February 18, 2014, dermatitis involved more than 40 percent of the entire body and constant or near-constant systemic therapy.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for dermatitis, from November 1, 2010 through February 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for a higher initial rating for dermatitis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 

Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2014 hearing, the undersigned identified the issues on appeal (including entitlement to a higher rating for dermatitis), notified the Veteran of the types of evidence necessary to rate her service-connected skin disease, asked her about the symptoms and history of her skin disease, and asked her about the treatment received for the disease to ensure that all relevant records had been obtained.  Also, the Veteran provided testimony as the symptoms and history of her skin disease and the treatment received for the disease.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records relevant to the period through February 18, 2014.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected dermatitis.

The Board is granting an initial 60 percent rating for dermatitis from the effective date of service connection (November 1, 2010) through February 18, 2014 and is remanding the appeal for additional development (i.e., obtaining additional VA treatment records dated since February 18, 2014) prior to determining whether the Veteran meets the criteria for a compensable rating for dermatitis since February 18, 2014.  There is no further assistance needed to assist the Veteran in substantiating the aspect of her appeal decided in this decision with regard to her dermatitis.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's dermatitis is rated under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

VA dermatology clinic evaluation notes dated in April and September 2010 include reports of itchy and dry skin.  There were areas of the Veteran's upper and lower extremities that would turn red in the shower when they came into contact with water and the use of Cetaphil cleanser on these areas caused a temporary burning sensation of the skin.  Examinations revealed occasional scattered eczematous patches on the arms and back, dry skin over the extensor upper arms/forearm and lower legs, and some areas with post-inflammatory hyperpigmentation on the upper arms and legs.  The Veteran was diagnosed as having atopic dermatitis.

During a December 2010 VA examination, the Veteran reported that she had developed a rash that involved her entire body in 2008 and that she continued to experience burning and chronic itching of the skin.  Such symptoms involved her face, scalp, hands, and torso at different times.  She also experienced sensitivity to water in that her skin would experience a burning sensation for approximately 5 minutes after she took a shower.  Her skin symptoms flared up approximately 3 times each day and a visible rash did not always appear when burning occurred.  There was increased skin pigmentation in areas where the rash had occurred in the past.  The skin symptoms had been treated with Cetaphil, hydrocortisone, and multiple other topical steroid medications.  Ultraviolet light treatment had been discussed, but had not yet been performed.  Functionally, the Veteran was very uncomfortable due to chronic itching and burning of the skin and she was embarrassed about chronically scratching as a result of her disease.

Examination revealed a red spot measuring approximately 3 millimeters on the right arm, which the Veteran reported was a new lesion.  There were no other new lesions at the time of the examination.  However, there were multiple spots underneath her clothing on her upper thighs, upper arms, and non-exposed areas where there appeared to be increased pigmentation.  There were no new lesions on her neck or face.  The lesions could occur on approximately 90 percent of her body and most occurred in unexposed areas.  The Veteran had experienced outbreaks on the scalp in the past which were severe enough to result in loss of hair.  There was no tissue loss at the time of the examination.  The areas of hyperpigmentation were all less than 6 square inches.  Also, there was no scarring, abnormal texture, or limitation of motion associated with the skin disease.  A diagnosis of dermatitis was provided.

The Veteran reported in a December 2010 statement (VA Form 21-4138) that she experienced painful, cracking, burning, and itching skin.  During flare ups of her skin disease, the itching occurred "all over."  She used topical medications to treat the skin symptoms.

In April 2011, the physician who had conducted the December 2010 VA examination prepared an addendum in which he indicated that the Veteran's dermatitis involved less than 1 percent of her entire body and less than 1 percent of exposed areas.

VA treatment records dated from January to September 2012 indicate that the Veteran reported experiencing dry and itchy skin.  She underwent ultraviolet light therapy for her skin disease which alleviated her symptoms.  Examinations revealed occasional xerosis over the chest and other patches of dry skin.  Diagnoses of eczema, pruritis, and atopic dermatitis were provided.

The report of a December 2012 VA examination indicates that the Veteran reportedly had experienced dry and itchy skin ever since her deployment to Iraq.  She attempted to treat her symptoms with various creams, but such treatments failed.  She was given the option of either ultraviolet light therapy or oral therapy and opted for the light therapy because she was advised that oral medications might affect her liver.  She had been undergoing the light therapy for approximately 2 to 3 months at the time of the December 2012 examination, with the most recent treatment being in September 2012.  The therapy was effective in that it alleviated the skin dryness and flare ups associated with her skin disease, but it did not eradicate the dermatitis.  

Moreover, the itching of the Veteran's skin was significantly better, but she continued to experience burning pain with associated skin redness when her skin came into contact with water.  Such symptoms would subside after approximately 5 minutes.  She did not experience any edema, chest pain, or shortness of breath during exacerbations of her skin symptoms.  Her skin disease did not cause any scarring or disfigurement of the head, face, or neck and she did not experience any benign or malignant skin neoplasms or systemic manifestations of a skin disease.  Also, she had not experienced any debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

Examination revealed that the Veteran's dermatitis involved more than 40 percent of her total body area and less than 5 percent of exposed areas.  There were no benign or malignant neoplasms or metastases related to her dermatitis and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  It was reported that the Veteran took constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for her skin disease.  The Veteran was diagnosed as having eczema.

VA treatment records dated from June 2013 to February 18, 2014 reflect that that the Veteran used coconut oil, CereVe, and fluocinonide to treat her skin symptoms.  Her symptoms had temporarily improved, but this may have been related to her light therapy, and a flare up of her dermatitis was occurring at the time of the February 2014 VA dermatology evaluation.  At that time, an examination revealed thin eczematous plaques on the trunk, predominating in the flexure areas.  These plaques measured 1 by 10 centimeters and the skin also appeared xerotic.  The Veteran was diagnosed as having dermatitis.

The above evidence indicates that from the effective date of service connection through February 18, 2014, the Veteran's service-connected dermatitis was associated with painful, cracking, burning, itching, peeling, and dry skin.  Also, contact with water consistently resulted in temporary flare ups of skin redness with an associated burning sensation.  Although the examiner who conducted the December 2010 VA examination indicated that the Veteran's dermatitis involved less than 1 percent of her entire body and less than 1 percent of exposed areas, the Board finds that this does not accurately reflect the overall severity of the disease and that the Veteran was apparently experiencing a remission of her dermatitis at the time of the examination.  

Specifically, there was only a single new lesion on the Veteran's right arm present at the time of the December 2010 examination, but VA treatment records dated prior to the examination include objective findings of scattered eczematous patches on her arms and back, as well as dry skin and post-inflammatory hyperpigmentation on her arms and legs.  Also, the December 2010 examiner noted that there were multiple spots underneath the Veteran's clothing on her upper thighs, upper arms, and non-exposed areas where there appeared to be increased pigmentation and that the lesions could occur on approximately "90 percent of her body."  Moreover, the Veteran has consistently reported that her skin symptoms affect the majority of her body and the examiner who conducted the December 2012 VA examination concluded that the Veteran's dermatitis involved more than 40 percent of her total body area.  It was added that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required for treatment of skin disease.  

In light of the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of her service-connected dermatitis most closely approximated the criteria for a 60 percent rating under DC 7806 during the entire claim period from November 1, 2010 through February 18, 2014.  Hence, an initial 60 percent rating for dermatitis is granted during this period.  This is the maximum schedular rating for dermatitis under DC 7806.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806. 

There is no evidence of any associated scarring, disfigurement, exfoliative dermatitis (erythroderma) with systemic manifestations, or malignant skin neoplasms at any time during the claim period through February 18, 2014.  Hence, separate ratings or ratings higher than 60 percent under DCs 7800-7805, 7817, or 7818 are not warranted at any time during this period.


Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected skin disease during the claim period through February 18, 2014.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been employed on a full time basis during the entire claim period through February 18, 2014.  She has not reported, and the evidence does not otherwise reflect, that she was unemployed during the claim period due to any service-connected disability or that she was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.



ORDER

An initial 60 percent rating for dermatitis, from November 1, 2010 through February 18, 2014, is allowed, subject to the regulations governing the award of monetary benefits.   



REMAND

The evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since her last VA examination in December 2012.  For example, the December 2012 VA psychiatric examination report indicates that there was no evidence of any flattened affect, difficulty in understanding complex commands, or impaired judgment or memory.  However, a March 2013 VA mental health conference note reveals that the Veteran reportedly experienced all of these symptoms.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A VA dermatology clinic note dated on February 18, 2014 indicates that the Veteran was scheduled for follow up dermatology treatment in 6 weeks.  There are no more recent VA treatment records in the claims file or among the Veteran's paperless records.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for a psychiatric disability and a skin disease from the VA Salt Lake City Health Care System dated from February 18, 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on her occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran has been given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


